Henderson, S.
This is a motion for leave ^to file amended objections to the probate of a certain paper writing.
The proposed objections in the main, allege that the proponents by fraud and undue influence prevented the decedent herein from revoking the propounded paper.
These objections are insufficient in law.
A will can only be revoked by an actual compliance with the methods specified in section 34 of the Decedent Estate Law. The facts alleged in the proposed amended objections would not, if proved, establish a revocation (Matter of Evans, 113 App. Div. 373). While the allegations may form the basis for an attack upon the gifts to which the legatees may be entitled upon the admission of the will to probate, they do not constitute legal objections to the validity of the will itself (Latham v. Father Divine, 299 N. Y. 22, 30).
The motion is therefore denied.
Settle order.